At a suppression hearing for that evidence, Monroe testified
                 that he could not identify which pieces of luggage were outside the vehicle
                 at the crash scene. Thus, he could not specify what evidence was found
                 within the outside luggage as distinguished from the inside luggage.'
                 Based on this testimony, as well as the failure of Monroe's affidavit and
                 the warrant to describe the origins of the outside luggage, the district
                 court suppressed all evidence derived from the search. We review de novo,
                 Somee v. State,    124 Nev. 434, 441, 187 P.3d 152, 157-58 (2008), and
                 reverse.
                             Absent an exception, an officer must obtain a warrant that
                 particularly describes items to be searched or seized prior to executing a
                 search or seizure. 2 Weber v. State, 121 Nev. 554, 583, 119 P.3d 107, 126-27
                 (2005). Monroe had no warrant to seize the items in question. But
                 inasmuch as his movement of the outside luggage from the highway
                 median was based on the threat of destruction of evidence, it was
                 constitutionally justified. See State v. Lloyd,   129 Nev. „ 312 P.3d
                 467, 470 (2013).
                             After this seizure Monroe obtained a warrant. Concerns over
                 the affidavit and warrant's failure to discuss the geneses of the outside
                 luggage are beside the point: the warrant authorized Monroe to search the
                 vehicle and "all . .. containers . therein," and when the warrant issued


                       1 Monroealso testified, contradictorily, that most of the evidence he
                 discovered was not from the outside luggage. This is not pertinent to our
                 analysis.

                       2 Searchesand seizures must also be supported by probable cause.
                 Weber, 121 Nev. at 583, 119 P.3d at 126-27. Henderson does not dispute
                 on appeal that Monroe had probable cause for the search.

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A    0
                 the pieces of outside luggage were containers within the vehicle. So the
                 warrant identified, particularly, that luggage for search.   See Coolidge v.
                 New Hampshire, 403 U.S. 443, 471 (1971). Because Monroe's search of the
                 outside luggage was covered by a valid warrant, it too was constitutionally
                 reasonable. Henderson's suggestion that the outside luggage may not
                 have been his but just happened to be found at the scene does not
                 implicate his Fourth Amendment rights or change the analysis above.
                             We therefore ORDER the judgment of the district court
                 REVERSED AND REMAND this matter to the district court for
                 proceedings consistent with this order.




                                                                                    J.
                                                    Pickering


                                                                                    J.
                                                    Parraguirre




                 cc: Hon. Nancy L. Porter, District Judge
                      Attorney General/Carson City
                      Elko County District Attorney
                      Elko County Public Defender
                      Elko County Clerk




SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 19474    e
                SAITTA, J., dissenting:
                            This matter presents an unusual situation in that it involves a
                vehicle' accident where a narcotics detection canine alerted on luggage
                inside the vehicle involved in the accident and on luggage strewn about
                the highway. While on the scene of the accident, but before an application
                for a warrant had been executed, Trooper Monroe gathered luggage from
                the highway and put it into the vehicle. The warrant, obtained after the
                seizure, authorized a search of the vehicle's contents, but it was based on
                an affidavit by Monroe that did not mention that some of the luggage was
                picked up from the highway and placed into the vehicle.
                            I agree, as the majority acknowledges, that the warrant
                authorized Monroe to search the vehicle and all the containers therein and
                that, when the warrant issued, all of the luggage, including the luggage
                that was taken from the highway, were containers in the vehicle.
                However, at the suppression hearing, Monroe candidly acknowledged (a)
                that he could not identify which pieces of luggage were outside the vehicle
                at the scene and (b) that the warrant application failed to point out that
                some of the luggage was placed into the vehicle upon seizure. Thus,
                although the warrant authorized Monroe to perform the search, I disagree
                with the majority's characterization of the warrant as "valid."
                            The warrant was issued on Monroe's affidavit, wherein he did
                not mention the material facts about which pieces of luggage were taken
                from the highway median and placed in the vehicle, despite his knowledge
                of those facts. Franks v. Delaware, 438 U.S. 154, 155-56 (1978) (providing
                that a warrant may be invalidated where the affiant omitted a material
                fact deliberately or with reckless disregard for the truth and the fact was
                essential to a probable-cause determination); Rivera v. United States, 928

SUPREME COURT
     OF
   NEVADA


(0) 1947A ceo
                F.2d 592, 604 (2d Cir. 1991) (providing that recklessness can be "inferred"
                where the omission was obviously critical to a probable-cause
                determination). Thus, the information that Monroe gave to gain a
                warrant to search the vehicle was inappropriately used to search luggage
                that may not have originated in the vehicle but was placed in the vehicle
                by him Accordingly, I would affirm the district court's suppression of
                evidence.




                                                                               ,   J.
                                                   Saitta




SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A 44.